MEMORANDUM DECISION                                                               FILED
                                                                             May 16 2016, 9:42 am
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                             CLERK
                                                                              Indiana Supreme Court
                                                                                 Court of Appeals
regarded as precedent or cited before any                                          and Tax Court

court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Steven Ripstra                                          Gregory F. Zoeller
Ripstra Law Office                                      Attorney General of Indiana
Jasper, Indiana
                                                        Larry D. Allen
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Sheila Taylor,                                          May 16, 2016
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        51A04-1509-CR-1376
        v.                                              Appeal from the Martin Circuit
                                                        Court
State of Indiana,                                       The Honorable Lynne Ellis, Judge
Appellee-Plaintiff                                      Trial Court Cause No.
                                                        51C01-1501-F4-12



Bailey, Judge.




Court of Appeals of Indiana | Memorandum Decision 51A04-1509-CR-1376 | May 16, 2016               Page 1 of 6
                                                 Case Summary
[1]   Sheila Taylor appeals her six year sentence for conspiracy to commit dealing in

      methamphetamines.1 We affirm.



                                                    Issues
[2]   Taylor presents two issues for review:


                 I.        Whether the trial court abused its discretion in sentencing;
                           and


                 II.       Whether Taylor’s six year sentence is inappropriate.


                                Facts and Procedural History
[3]   Taylor pled guilty to one count of conspiracy to commit dealing in

      methamphetamines, a Level 4 felony. Pursuant to her plea agreement, Taylor’s

      sentence was capped at the advisory sentence of six years.2 At the sentencing

      hearing, Taylor offered her own unsworn statement and testimony from five

      witnesses to emphasize her efforts toward rehabilitation and also the effect

      incarceration would have on her nine-year-old son. The trial court found




      1
          Ind. Code §§ 35-48-4-1.1, 35-41-5-2.
      2
          I.C. § 35-50-2-5.5.


      Court of Appeals of Indiana | Memorandum Decision 51A04-1509-CR-1376 | May 16, 2016   Page 2 of 6
      Taylor’s history and commission of crime while on probation to be aggravating

      factors, and imposed the advisory sentence. Taylor appealed.



                                Discussion and Decision
                                       Abuse of Discretion
[4]   In the sentencing hearing, Taylor’s counsel argued for leniency because of

      Taylor’s cooperation with court orders and being “on track for rehabilitation,”

      as well as the effect Taylor’s incarceration would have upon her son. (Tr. 81-

      82.) Taylor now claims that the trial court abused its discretion by failing to

      specifically recognize these circumstances and her guilty plea as mitigators.


[5]   “[S]entencing decisions rest within the sound discretion of the trial court and

      are reviewed on appeal only for abuse of discretion.” Anglemyer v. State, 868
N.E.2d 482, 490 (Ind. 2007), decision clarified on reh’g 875 N.E.2d 218. Abuse of

      discretion occurs if the decision is ‘clearly against the logic and effect of the

      facts and circumstances before the court, or the reasonable, probable, and actual

      deductions to be drawn therefrom.’” Id. Where the court has imposed an

      advisory sentence, the defendant has a “particularly heavy burden” to prove

      such an abuse of discretion. Golden v. State, 862 N.E.2d 1212, 1216 (Ind. Ct.

      App. 2007), trans. denied. One way a court can abuse its discretion is to omit a

      mitigating factor advanced by the defense when the mitigating factor is both

      significant and clearly supported by the record. Crawley v. State, 677 N.E.2d 520,

      523 (Ind. 1997); Anglemyer, 868 N.E.2d at 490-91. However, the trial court is


      Court of Appeals of Indiana | Memorandum Decision 51A04-1509-CR-1376 | May 16, 2016   Page 3 of 6
      not required to explain why it has declined to recognize a particular factor as

      mitigating. Id. at 493.


[6]   Taylor did not establish that the effect of her incarceration on her son would be

      disproportionate in comparison to children of other incarcerated parents. Thus

      the court did not abuse its discretion by refusing to find hardship to Taylor’s son

      to be a significant mitigating circumstance. See Weaver v. State, 845 N.E.2d
1066, 1074 (Ind. Ct. App. 2006), trans. denied.


[7]   As for Taylor’s compliance with court orders and post-arrest rehabilitation

      efforts, the evidence was conflicting. While Taylor participated in some

      treatment programs after her arrest, she did not complete the mandatory relapse

      prevention classes.


[8]   Taylor pled guilty, for which she received a significant benefit. Two other

      charges were dismissed and her sentence was capped at the advisory sentence.

      Taylor’s decision to plead guilty may properly be considered a pragmatic

      decision as opposed to a mitigating factor. See Anglemyer, 875 N.E.2d at 220-

      21.


[9]   The sentence imposed was neither unlawful nor outside of the statutory range,

      and the trial court did not refuse to recognize a clearly advanced and significant

      mitigating circumstance. We do not find any abuse of discretion.




      Court of Appeals of Indiana | Memorandum Decision 51A04-1509-CR-1376 | May 16, 2016   Page 4 of 6
                               Inappropriateness of Sentence
[10]   Taylor asserts that her six year sentence is inappropriate and deserves revision.

       We disagree.


[11]   The authority granted to this Court by Article 7, § 6 of the Indiana Constitution

       permitting appellate review and revision of criminal sentences was implemented

       by the Indiana Supreme Court through Appellate Rule 7(B). We may “revise a

       sentence authorized by statute if, after due consideration of the trial court’s

       decision, the court finds that the sentence is inappropriate in light of the nature

       of the offense and the character of the offender.” Ind. Appellate Rule 7(B).

       The primary purpose in this type of review is to “leaven the outliers” and focus

       on the aggregate sentence for the crime(s) committed. Caldwell v. State, 895
N.E.2d 1219, 1125 (Ind. 2008). The appellant bears the burden of

       “persuad[ing] the appellate court that his or her sentence has met this

       inappropriateness standard of review.” Kimbrough v. State, 979 N.E.2d 625, 630

       (Ind. 2012) (quoting Childress v. State, 848 N.E.2d 1073, 1080 (Ind. 2006)).


[12]   The nature of the offense is that Taylor conspired to deal methamphetamine, in

       an amount of one to five grams. There are no significant facts in the record that

       would lead us to depart from the advisory sentence.


[13]   As to Taylor’s character, she has eight criminal convictions and one juvenile

       adjudication. Her record includes convictions for: criminal mischief, drunk

       driving, public intoxication, disorderly conduct, intimidation, and conversion.

       She was also convicted of forgery, a class C felony, in January 2013. One year

       Court of Appeals of Indiana | Memorandum Decision 51A04-1509-CR-1376 | May 16, 2016   Page 5 of 6
       of this forgery sentence was suspended and Taylor was ordered to serve the

       balance through an adult day reporting program. Despite this leniency,

       however, Taylor committed the present offense while serving her day reporting

       sentence. Taylor’s charges and convictions show an escalating pattern of

       criminal behavior. Taylor’s advisory sentence is not inappropriate in light of

       the nature of the offense and her character.



                                               Conclusion
[14]   The trial court did not abuse its discretion and the sentence is not inappropriate.


[15]   Affirmed.


       Bradford, J., and Altice, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 51A04-1509-CR-1376 | May 16, 2016   Page 6 of 6